UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JERRY SOMERSET,
                               Plaintiff,
                                                            20-CV-1225 (CM)
                   -against-
                                                            CIVIL JUDGMENT
PARTNERS PHARMACY, LLC,
                               Defendant.

COLLEEN McMAHON, Chief United States District Judge:

         Pursuant to the order issued February 14, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice to the pending action under docket number 20-CV-1241. The Court certifies, pursuant

to 28 U.S.C. § 1915(a)(3), that any appeal from the Court’s judgment would not be taken in good

faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     February 14, 2020
           New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
